Citation Nr: 1721457	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-30 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for blindness due to retinitis pigmentosa. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In February 2015 the Board reopened the claim based on new and material evidence submitted. The case was remanded in February 2015 for evidentiary development and for a new medical examination. All actions ordered by the remand have been accomplished.  

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted an appropriate medical inquiry. The case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's retinitis pigmentosa was neither incurred in, nor aggravated by, his active service. 


CONCLUSION OF LAW

The criteria for service connection for blindness due to retinitis pigmentosa have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. Only such conditions as are recorded in examination reports are considered as noted at enlistment. 38 C.F.R. § 3.304 (b). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 ; 38 C.F.R.    § 3.306. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. 
 §§ 3.303(c), 4.9. Service connection generally may not be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9. However, the VA Office of General Counsel has held that service connection may be granted for a congenital disease on the basis of in-service aggravation. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)). 

The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital or developmental "defect" for service connection purposes. A "disease" considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature pre-exists claimants' military service, but that service connection for such diseases could be granted only if manifestations of the disease in service constituted aggravation of the condition. See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); but see VAOPGCPREC 67-90 (July 18, 1990) (finding that "service connection may be granted for hereditary diseases which either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service."). If the disorder is considered a congenital or hereditary "defect," service connection may be granted for disability resulting from any superimposed disease or injury. 38 C.F.R. § 3.303 (c), 4.9 (1983); see also Winn v. Brown, 8 Vet. App. 510, 516   (1996).

The Veteran is currently diagnosed with retinitis pigmentosa, a genetic eye disease. According to private treatment records, the Veteran was first diagnosed with retinitis pigmentosa in 1984, approximately 13 years after service. 

The Veteran's pre-induction examination noted the Veteran had defective vision (wore glasses) but was otherwise fit for duty. Service treatment records (STRs) show an August 1970 complaint of difficulty seeing at night. The consultation notes indicated the Veteran demonstrated "fundus, heavily tessellated." The diagnosis was a possible Vitamin A deficiency, with no indication for a change in prescription strength. The optometry clinician noted the Veteran's eyes "lack[] corneal luster." In December 1970 the optometry clinic ordered the Veteran three prescription-strength glasses, including one pair of sunglasses. The January 1971 examination, conducted one month prior to separation, noted the Veteran's fundi cleared, with "disc edges sharp" and  "no cupping." At separation, the Veteran had not been diagnosed with an eye disorder.

The Veteran was diagnosed with retinitis pigmentosa after a motorcycle accident in April 1984. The Veteran reported at his hearing that before the accident he noticed he was getting "clumsy" at home and at work. The examiner that diagnosed the Veteran in 1984 stated the Veteran was legally blind "since at least 1984 and perhaps earlier."

At the May 1989 VA medical examination, the Veteran reported he had trouble with night vision since high school. The examiner confirmed the Veteran had retinitis pigmentosa and that he is legally blind because of it. 

The February 2011 VA examiner confirmed "retinitis pigmentosa is generally considered a genetic condition." He did not speculate on whether the Veteran's service aggravated the disease. In March 2011, the same examiner opined "I can only speculate a service-connection to this [Veteran's] retinitis pigmentosa since we do not fully understand the genetics of all the variants of this disease or what may trigger its expression."

The March 2016 VA medical examiner concurred with the February 2011 VA examiner, noting he "would have to resort to mere speculation to suggest that the condition occurred or got worse due to [the Veteran's] service[.]" The examiner noted that the disease "progresses at different rates for different individuals"  and that environmental factors such as "oxidative stress from smoke, or poor nutrition such as during war, may worsen the condition." The examiner also noted "it is impossible to state definitively that environmental stress played a role."




The preponderance of the evidence is against granting the Veteran's claim for service connection. The Veteran's retinitis pigmentosa has been diagnosed as a genetic disease, a per se indication that he was not in sound condition at the time he entered active duty. Medical opinions are speculative as to whether the Veteran's military service aggravated his preexisting genetic disease. 

The Veteran has continuously indicated throughout the appeal that his current retinitis pigmentosa was incurred in service because he complained of night vision blindness during service. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to whether his military service caused or aggravated his retinitis pigmentosa. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Retinitis pigmentosa requires specialized training for determinations as to diagnosis, causation, and aggravation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its onset in service.

The opinions of the VA examiners are of greater probative weight, and they can only speculate as to whether the Veteran's service aggravated his genetic disease. Since there is no medical evidence indicating the Veteran's service aggravated his retinitis pigmentosa, the claim must be denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for blindness due to retinitis pigmentosa is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


